DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: RCE filed on 12/31/2020 to application filed on 05/17/2017 which has foreign priority filed on 11/19/2014.
Claims 1-2, 4-5, 7-10, 12-13, 15-18, 20-24 are pending in the case. Claims 1, 9 and 17 are independent claims.
All rejections in the previous office action not set forth below have been withdrawn as necessitated by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-10, 12-13, 15-18, 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 17 recite the limitation "… displaying on the screen an interface of the application related to the obtained event notification message on the new application area…" in lines 22-23 of claim 1; lines 24-25 of claim 9 and lines 23-24 of claim 17.  It is not clear which the application related to the obtained event notification message”. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2, 4-5, 7-8, 10, 12-13, 15-16, 18, 20-24 are rejected for fully incorporating the dependencies of its base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-10, 15-18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al., US 20090249247, in view of Wouhaybi et al., US 2014/0282119.
Regarding independent claim 1, Tseng teaches a method, performed by a split-screen display apparatus, of performing a split-screen display in a terminal, the method comprising:
when an event notification message is obtained while an application is being executed and information associated with the executed application is being displayed over an entire area of a screen of the apparatus, identifying whether the event notification message is displayed on a notification bar (Tseng, [0039]-[0041]; notification of an event or message is displaying on a status bar while a current/telephone application is executed and displayed over an entire main zone of a 
when the event notification message is displayed on the notification bar, obtaining, by the at least one processor, a display instruction for displaying the obtained event notification message while only the information associated with the executed application is displayed over the entire area of the screen of the apparatus (Tseng, [0039]-[0041]; selecting on the status bar to display the notification message while the information related to the current/telephone application is displayed); 
splitting, by the at least one processor, the screen of the apparatus into an original application area and a new application area based on the obtained display instruction (Tseng, [0045],[0061]-[0062]; on the main zone, displaying reduced-sized current/active/telephone application in a reduced area and the notification message in a message area);
 displaying on the screen an interface of the application that is being executed in the apparatus on the original application area by reduce a size of content of the application that is being executed (Tseng; [0045], [0061]-[0062]; displaying reduced-sized current/telephone application in the reduced area); and
displaying on the screen an interface of the application related to the obtained event notification message on the new application area (Tseng, Tseng; [0045], [0061]-[0062]; displaying, in message area, the notification message with corresponding application for user selects), wherein the splitting of the screen of the apparatus comprises: determining a split location of the new application area based on the screen size for displaying the application related to the obtained event notification message at the location the user easily manipulates (Tseng, [0045], [0053], [0061]-[0062]; determining the reduced area and message area based on screen size for displaying the corresponding application for user selects).
However, Tseng does not teach wherein the splitting of the screen of the apparatus comprises: sensing a location of the apparatus being held by a user; and determining a split location of the new application area based on the sensed location.
Wouhaybi teaches wherein the splitting comprises: sensing a location of the apparatus being held by a user and determining a split location of the new application area based on the sensed location for displaying the application related to the obtained event notification message at the location the user easily manipulates (Wouhaybi, [0031]; split screen based on device’s orientation as determined by position sensor).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Wouhaybi’s teaching into Tseng’s teaching to include sensing a location of the apparatus being held by a user and determining a split location of the new application area based on the sensed location, since the combination would have obtained the benefit of determining split screen location based on device’s orientation as well as changed the split screen location based on a change in device orientation as Wouhaybi disclosed.
Regarding claim 2, which is dependent on claim 1, Tseng teaches wherein the display instruction is obtained when the event notification message is displayed on a notification bar or within a predetermined time range after the event notification message is obtained (Tseng; [0039]-[0041]; notification on status bar)
Regarding claim 7, which is dependent on claim 1, Tseng teaches wherein the display instruction comprises a predetermined touch operation on the screen of the apparatus; and 
determining a split location and a split size of the new application area of a trace of the predetermined touch operation  (Tseng; [0039]-[0041]; long-press or downward)
Regarding claim 8, which is dependent on claim 1, Tseng teaches further comprising:
obtaining a recovery instruction to cancel the split-screen display; and canceling the original application area and the new application area according to the recovery instruction (Tseng; [0046]; instruction to disappear the reduced area and message area to back to before splitting). 
	Claims 9-10, 15-16 are for an apparatus for performing the method of claims 1-2, 7-8 respectively and are rejected under the same rationale.
Claims 17-18 are for a non-transitory computer readable recording medium having embodied thereon a program for performing the method of claims 1-2 respectively and are rejected under the same rationale.
Regarding claim 21, which is dependent on claim 1, Tseng teaches wherein the new application area is not previously displayed on the screen of the apparatus prior to splitting the screen (Tseng, [0045],[0061]-[0062]; after splitting, displaying the message area).
Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng and Wouhaybi as applied to claim 1 above, and further in view of Buening, US 2013/0346912.
Regarding claim 5, which is dependent on claim 1, Buening wherein the splitting comprises: determining a split size of the new application area according to a size of the obtained event notification message or a size of a display widget of the application related to the obtained event notification message (Buening, [0088]-[0094]).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Buening’s teaching into Wouhavbi and Tseng’s teaching to determine a size of a display widget of the application, since the combination would have obtained the benefit of assigning different window sizes for different applications for presenting on the split screens for users.
Claim 13 is for an apparatus for performing the method of claim 5 and is rejected under the same rationale.
Claims 4, 12, 20, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng and Wouhaybi as applied to claim 1 above, and further in view of Hwang et al., US 2014/0089833.
Regarding claim 22, which is dependent on claim 1, Tseng teaches wherein the splitting is performed when the terminal is in a state suitable for performing screen splitting (Tseng, [0045],[0061]-[0062]; on the main zone, displaying reduced-sized current/active/telephone application in a reduced area and the notification message in a message area);
Hwang teaches  splitting is performed when the terminal is in a state suitable for performing screen splitting, and wherein when the screen is not in the state suitable for performing screen splitting, the interface of the application related to the received event notification message is displayed on the screen (Hwang; [0155]-[0157]; splitting a full screen to displaying additional application; when the screen has maximum number of split windows, displaying the additional application on the screen).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Hwang’s teaching into Wouhavbi and Tseng’s teaching to include when the screen is not in the state suitable for performing screen splitting, the interface of the application related to the received event notification message is displayed on the screen, since the combination would have facilitated the performance of splitting screen based on a pre-defined split information as Hwang disclosed.

Regarding claim 4, which is dependent on claim 22, Tseng and Hwang teach  wherein the state suitable for performing screen splitting is a state in which the screen is in a whole screen display state, and the state not suitable for performing screen splitting is a state in which the terminal is a split screen display state (Tseng, [0045],[0061]-[0062]; on the main zone, displaying reduced-sized current/active/telephone application in a reduced area and the notification message in a message area; Hwang; [0155]-[0157]; splitting a full screen to displaying additional application; when the screen has maximum number of split windows, displaying the additional application on the screen). The same rationale of claim 22 is incorporated herein.
Claims 12 and 23 are for an apparatus for performing the method of claims 4 and 22 respectively and are rejected under the same rationale.
Claims 20 and 24 are for a non-transitory computer readable recording medium having embodied thereon a program for performing the method of claims 4 and 22 respectively and are rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-5, 7-10, 12-13, 15-18, 20-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO 892 for more detail).
Chen, US 20120278724, [0019] teaches displaying web page in full screen mode or split screen mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THU V HUYNH/Primary Examiner, Art Unit 2177